Exhibit 10.37

 

 

SECURITY AGREEMENT

 

 

Name: AGRITEK HOLDINGS, INC.

No. and Street: 777 Brickell Avenue

City: Miami              Zip: 33131              County: Miami-Dade
              State: Florida

 

AGRITEK HOLDINGS, INC., a corporation organized under the laws of the State of
Nevada (“Debtor”), successor in interest to, for valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby grants,
pledges, sets over and assigns to CERBERUS FINANCE GROUP LTD (“Secured Party”),
a security interest in the property as set out in Exhibit A attached hereto,

WHEREAS, the Debtor entered into various documents, instruments and agreements
dated on various dates executed and delivered to the Secured Party, and
including without limitation, that certain Convertible Note dated February 24,
2017 in the maximum principal amount of Seventeen Thousand Five Hundred Dollars
($17,500.00) (as amended and in effect from time to time, the "Credit
Documents"), with the Secured Party, pursuant to which the Secured Party,
subject to the terms and conditions contained therein, is to make loans or
otherwise to extend credit to the Debtor; and

WHEREAS, it is a condition precedent to the Secured Party's making any loans or
otherwise extending credit to the Debtor under the Loan Document that the Debtor
execute and deliver to the Secured Party this Security Agreement granting a
security interest in the business assets of the Debtor to the Secured Party as
set out in Exhibit A; and,

WHEREAS, the Debtor wishes to grant security interests in favor of the Secured
Party as herein provided to the extent of Debtor's right, title and interest
therein, whether Debtor's interest therein is as owner, co-owner, lessee,
consignee, secured party, or otherwise, whether now owned or existing or
hereafter arising or acquired, and wherever located, together with all
substitutions, replacements, additions and accessions therefor or thereto, all
replacement and repair parts therefor, all negotiable documents relating
thereto, all products thereof and all cash and non-cash proceeds thereof
including, but not limited to, notes, drafts, checks, instruments, insurance
proceeds, indemnity proceeds, warranty and guaranty proceeds and proceeds
arising in connection with any requisition, confiscation, condemnation, seizure
or forfeiture of all or any part of the following property by any governmental
body, authority, bureau or agency (or any person acting under color of
governmental authority);

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged the parties hereto agree as follows:

(a) all of Debtor's presently existing and hereafter created "accounts" of the
business entities set out in Exhibit A (as defined in the Uniform Commercial
Code as enacted in the State of New York ("UCC")) including, without limitation,
accounts receivable, contract rights and general intangibles relating thereto,
notes, drafts and other forms of obligations owed to or owned by Debtor arising
or resulting from the sale of goods or the rendering of services, and all
guaranties and security therefor, and all goods and rights represented thereby
or arising therefrom including the rights of stoppage in transit, replevin and
reclamation ("Accounts");



(b) all of Debtor's "inventory" (as defined in the UCC) of the business entities
set out in Exhibit A, including, without limitation, finished goods, parts,
supplies, work in process and other materials and supplies used or consumed in
Debtor's business and goods which are returned or repossessed ("Inventory");



(c) all of Debtor’s "general intangibles" (as defined in the UCC) of the
business entities set out in Exhibit A;



(d) all of Debtor's "chattel paper," "instruments," "documents," "investment
property," and "goods" (as such terms are defined in the UCC) of the business
entities set out in Exhibit A;



(e) all of Debtor's "equipment" (as defined in the UCC) of the business entities
set out in Exhibit A, including without limitation, all furniture, furnishings,
fixtures, computers, media systems, alarm systems, machinery, tools, motor
vehicles, trucks, trailers, vessels, aircraft and rolling stock and all parts
thereof and all additions and accessions thereto and replacements therefor
("Equipment");

(f) all of Debtor's "intellectual property," of the business entities set out in
Exhibit A including, without limitation, all of Debtor's present and future
designs, patents, patent rights and applications therefor, trademarks and
registrations or applications therefor, trade names, inventions, copyrights and
all applications and registrations therefor, software or computer programs,
license rights, customer and vendor lists, trade secrets, methods, processes,
know-how, drawings, specifications, descriptions, and all memoranda, notes and
records with respect to any research and development, whether now owned or
hereafter acquired by Debtor, all goodwill associated with any of the foregoing,
and proceeds of all of the foregoing, including, without limitation, proceeds of
insurance policies thereon;

(g) all of Debtor's of the business entities set out in Exhibit A deposit
accounts maintained with any bank or financial institution;

(h) all cash and other monies and property of Debtor of the business entities
set out in Exhibit A in the possession or under the control of Secured Party;
and

(i) all books, records, ledger cards, files, correspondence, computer programs,
tapes, disks and related data processing software that at any time evidence or
contain information relating to any of the property described above or are
otherwise necessary or helpful in the collection thereof or realization thereon,
(all of the foregoing hereinafter sometimes called the "Collateral").

 

The security interest hereby granted is to secure the prompt and full payment
and complete performance of all obligations (the “Obligations”) under the
Secured Promissory Note (the "Note") of even date herewith between the Secured
Party and the Debtor of every type and description, direct or indirect, absolute
or contingent, due or to become due, now existing or hereafter arising.

 

It is Debtor's express intention that this Agreement and the continuing security
interest granted hereby, in addition to covering all present Obligations of
Debtor to the Secured Party under the Note, shall extend to all future
Obligations, whether or not such Obligations are reduced or entirely
extinguished and thereafter increased or reincurred, whether or not such
Obligations are related to the indebtedness identified above by class, type or
kind and whether or not such Obligations are specifically contemplated as of the
date hereof. The absence of any reference to this Agreement in any documents,
instruments or agreements evidencing or relating to any Obligation secured
hereby shall not limit or be construed to limit the scope of applicability of
this Agreement.

1. General Covenants. Debtor represents, warrants and covenants as follows:

(a)   (i) Debtor is, or as to Collateral arising or to be acquired after the
date hereof, shall be, the sole owner of the Collateral free from any and all
liens, security interests, encumbrances, claims and interests subject to
Permitted Liens1; and

(ii) no security agreement, financing statement, equivalent security or lien
instrument or continuation statement covering any of the Collateral is on file
or of record in any public office except relating to Permitted Liens; 

(b) Debtor shall not create, permit or suffer to exist, and shall take such
action as is necessary to remove, any claim to or interest in or lien or
encumbrance upon the Collateral, other than the Permitted Liens, and shall
defend the right, title and interest of Secured Party in and to the Collateral
against all claims and demands of all persons and entities at any time claiming
the same or any interest therein;

(c) Debtor's principal place of business and chief executive office is located
at the address set forth at the beginning of this Agreement. The Collateral is
and shall continue to be located at the addresses set forth in Exhibit B
attached hereto, unless Secured Party consents in writing to a change in the
location of the Equipment, Inventory or Debtor's records concerning the
Accounts;

(d) at least twenty (20) Business Days prior to the occurrence of any of the
following events, Debtor shall deliver to Secured Party written notice of such
impending events:

(i) a change in Debtor's principal place of business or chief executive office
and/or residence;

(ii) the opening or closing of any place of business; or

(iii) a change in Debtor's name, identity or corporate structure;

(e) subject to any limitation stated therein or in connection therewith, all
information furnished by Debtor concerning the Collateral or otherwise in
connection with the Obligations, is or shall be at the time the same is
furnished, accurate, correct and complete in all material respects;

(f) the Collateral is and shall be used solely for business purposes;

(g) Debtor has full power and authority to enter into this Agreement and to
comply with the terms, conditions and provision thereof. This Agreement has been
duly executed and delivered by Debtor and constitutes a legal, valid and binding
obligation of the Debtor, enforceable against the Debtor in accordance with its
terms, except as its enforcement may be affected by:

(i) bankruptcy, insolvency, reorganization, moratorium or other laws or
equitable principles relating to or affecting the enforcement of creditors'
rights generally;

(ii) the fact that the granting of specific performance and the issuance of
other rulings of enforcement are subject to the discretion of a court in equity
and to the application of general principles of equity; and

(iii) emergency and other powers which may be exercised by governmental bodies
or entities with jurisdiction.

2. Inspection. Debtor shall at all times keep accurate and complete records of
the Accounts and Debtor shall, at all reasonable times and from time to time,
allow Secured Party, by or through any of their officers, agents, attorneys or
accountants, to examine, inspect and make extracts from Debtor's books and
records and to arrange for verification of the Accounts directly with account
debtors or by other methods and to examine and inspect the Collateral wherever
located. Debtor shall perform, do, make, execute and deliver all such additional
and further acts, things, deeds, assurances and instruments as Secured Party may
require to more completely vest in and assure to Secured Party its rights
hereunder and in or to the Collateral.

3. Preservation and Disposition of Collateral. Debtor represents, warrants and
covenants as follows:

(a) except for the Permitted Liens, Debtor shall keep the Collateral free from
any and all liens, security interests, encumbrances, claims and interests.
Debtor shall advise Secured Party promptly, in writing and in reasonable detail,
of any lien except those permitted by the Debenture;

(b) Debtor shall not sell or otherwise dispose of the Collateral; provided,
however, that until an Event of Default, Debtor may use the Equipment and
Inventory in any lawful manner not inconsistent with this Agreement or with the
terms or conditions of any policy of insurance thereon and may also sell or
otherwise dispose of the Collateral in the ordinary course of Debtor's business.
A sale in the ordinary course of business shall not include a transfer in
partial or total satisfaction of a debt;

(c) Debtor shall keep the Collateral in good condition (normal wear and tear
excepted) and shall not misuse, abuse, secrete, waste or destroy any of the
same;

(d) Debtor shall not use the Collateral in material violation of any statute,
ordinance, regulation, rule, decree or order;

(e) Debtor shall pay promptly when due all taxes, assessments, charges or levies
upon the Collateral or in respect to the income or profits therefrom, except
that no such charge need be paid if:

(i) the validity thereof is being contested in good faith by appropriate
proceedings;

(ii) such proceedings do not involve any danger of sale, forfeiture or loss of
any Collateral or any interest therein; and

(iii) such charge is adequately reserved against in accordance with generally
accepted accounting principles; and

(f) upon failure of Debtor to procure any required insurance or to remove any
prohibited encumbrance upon the Collateral or if any policy providing any
required insurance is canceled, Secured Party may procure such insurance or
remove any encumbrance on the Collateral and any amounts expended by Secured
Party for such purposes shall be immediately due and payable by Debtor to
Secured Party and shall be added to and become a part of the Obligations secured
hereby and shall bear interest at the rate applicable in the Note.

4. Extensions and Compromises. With respect to any Collateral held by Secured
Party as security for the Obligations, Debtor assents to all extensions or
postponements of the time of payment thereof or any other indulgence in
connection therewith, to each substitution, exchange or release of Collateral,
to the addition or release of any party primarily or secondarily liable, to the
acceptance of partial payments thereon and to the settlement, compromise or
adjustment thereof, all in such manner and at such time or times as Secured
Party may deem advisable. Secured Party shall not have any duty as to the
collection or protection of Collateral or any income therefrom, nor as to the
preservation of rights against prior parties, nor as to the preservation of any
right pertaining thereto, beyond the safe custody of Collateral in the
possession of Secured Party.

5. Financing Statements. At the request of Secured Party, Debtor shall join with
Secured Party in executing one or more financing statements in a form
satisfactory to Secured Party and shall pay the cost of filing the same in all
public offices wherever filing is deemed by Secured Party to be necessary or
desirable. Debtor authorizes Secured Party at the expense of Debtor to execute
on its behalf and file a financing statement or statements in those public
offices deemed necessary by Secured Party to perfect Secured Party's security
interest. Such financing statements may be signed by Secured Party alone. A
carbon, photographic or other reproduction of this Agreement or of a financing
statement shall be sufficient as a financing statement.

6. Covenants Concerning Debtor’s Legal Status. The Debtor covenants with the
Secured Party as follows: (a) without providing at least thirty (30) days prior
written notice to the Secured Party, the Debtor will not change its name; its
place of business or, if more than one, its chief executive office; or its
mailing address or organizational identification number if it has one, (b) if
the Debtor does not have an organizational identification number and later
obtains one, the Debtor shall forthwith notify the Secured Party of such
organizational identification number, and (c) the Debtor will not change its
type of organization, jurisdiction of organization or other legal structure.

7. Representations and Warranties Concerning Collateral. The Debtor further
represents and warrants to the Secured Party as follows: (a) the Debtor is the
owner of or has other rights in or power to transfer the Collateral, free from
any adverse lien, security interest or other encumbrance except for the security
interest created by this agreement, (b) none of the Collateral constitutes or is
the proceeds of "farm products" as defined in § 9-102(a)(34) of the Uniform
Commercial Code of the State, (c) none of the account debtors or other persons
obligated on any of the Collateral is a governmental authority subject to the
Federal Assignment of Claims Act or like federal state or local statute or rule
in respect of such Collateral, (d) the Debtor holds no commercial tort claim
except as indicated on the Perfection Certificate and (e) the Debtor has at all
times operated its business in compliance with all applicable provisions of the
federal Fair Labor Standards Act, as amended and with all applicable provisions
of federal, state and local statutes and ordinances dealing with the control,
shipment, storage or disposal of hazardous materials or substances and (f) all
other information set forth on the Perfection Certificate pertaining to the
Collateral is accurate and complete.

8. Covenants Concerning Collateral. The Debtor further covenants with the
Secured Party as follows: (a) the Collateral, to the extent not delivered to the
Secured Party pursuant to §4, will be kept at its principal business offices and
the Debtor will not remove the Collateral from such locations, without providing
at least thirty (30) days prior written notice to the Secured Party, (b) except
for the security interest herein granted the Debtor shall be the owner of or
have other rights in the Collateral free from any lien, security interest or
other encumbrance, and the Debtor shall defend the same against all claims and
demands of all persons at any time claiming the same or any interests therein
adverse to the Secured Party, (c) the Debtor shall not pledge, mortgage or
create, or suffer to exist a security interest in the Collateral in favor of any
person other than the Secured Party, (d) the Debtor will keep the Collateral in
good order and repair and will not use the same in violation of law or any
policy of insurance thereon, (e) the Debtor will permit the Secured Party or its
designee, to inspect the Collateral at any reasonable time, wherever located,
(f) the Debtor will pay promptly when due all taxes, assessments, governmental
charges and levies upon the Collateral or incurred in connection with the use or
operation of the Collateral or incurred in connection with this agreement, (g)
the Debtor will continue to operate, its business in compliance with all
applicable provisions of the Fair Labor Standards Act, as amended, and with all
applicable provisions of federal, state and local statutes and ordinances
dealing with the control, shipment, storage or disposal of hazardous materials
or substances, and (h) the Debtor will not sell or otherwise dispose, or offer
to sell or otherwise dispose, of the Collateral or any interest therein except
for (i) sales and leases of inventory and licenses of general intangibles in the
ordinary course of business and (ii) so long as no Event of Default has occurred
and is continuing, sales or other dispositions of obsolescent items of equipment
in the ordinary course of business consistent with past practices dispositions
permitted by the Credit Documents.

9. Events of Default. The occurrence of an "Event of Default" as that term is
defined in the Note, shall be deemed an event of default ("Event of Default")
under this Agreement.

10. Remedies Upon Default. Upon any Event of Default specified above and at any
time thereafter and to the extent permitted by applicable law: (a) Secured Party
may, subject to the limitations set forth in the Note, at its option and without
notice, declare the unpaid balance of any or all of the Obligations immediately
due and payable under this Agreement and any or all of the Obligations in
default; (b) all payments received by Debtor under or in connection with any of
the Collateral shall be held by Debtor in trust for Secured Party, shall be
segregated from other funds of Debtor and shall forthwith upon receipt by Debtor
be turned over to Secured Party in the same form as received by Debtor (duly
endorsed by Debtor to Secured Party, if required). Any and all such payments so
received by Secured Party (whether from Debtor or otherwise) may, in the sole
discretion of Secured Party, be held by Secured Party as collateral security
for, and/or then or at any time thereafter be applied in whole or in part by
Secured Party against, all or any part of the Obligations in such order as
Secured Party may elect. Any balance of such payments held by Secured Party and
remaining after payment in full of all the Obligations shall be paid over to
Debtor or to whomsoever may be lawfully entitled to receive the same. Nothing
set forth in subparagraph 10(b) shall authorize or be construed to authorize
Debtor to sell or otherwise dispose of any Collateral except as provided in
subparagraph 5(b) hereof; and subject to the limitations in the Note, and in
addition to all rights and remedies specified in the Note, this Agreement or any
other agreement between Debtor and Secured Party, Secured Party shall have the
rights and remedies of a secured party under this Agreement, under any other
instrument or agreement securing, evidencing or relating to the Obligations and
under the law of the State of New York. Without limiting the generality of the
foregoing, Secured Party shall have the right to take possession of the
Collateral and all books and records relating to the Collateral and for that
purpose Secured Party may enter upon, with or without breaking into, any
premises on which the Collateral or books and records relating to the Collateral
or any part thereof may be situated and remove the same therefrom. Debtor
expressly agrees that Secured Party, without demand of performance or other
demand, advertisement or notice of any kind (except the notices specified below
of time and place of public sale or disposition or time after which a private
sale or disposition is to occur) to or upon Debtor or any other person or entity
(all and each of which demands, advertisements and/or notices are hereby
expressly waived), may forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give option or options to purchase or sell or otherwise dispose of and deliver
the Collateral (or contract to do so), or any part thereof, in one or more
parcels at public or private sale or sales, at any of Secured Party's offices or
elsewhere at such prices as Secured Party may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. Secured Party
shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
Debtor. Debtor further agrees, at Secured Party's request, to assemble the
Collateral and to make it available to Secured Party at such places as Secured
Party may reasonably select, whether at Debtor's premises or elsewhere. Debtor
further agrees to allow Secured Party to use or occupy Debtor's premises,
without charge, for the purpose of effecting Secured Party's remedies in respect
of the Collateral. Secured Party shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any or all of the
Collateral or in any way relating to the rights of Secured Party hereunder,
including reasonable attorneys' fees and legal expenses, to the payment in whole
or in part of the Obligations, in such order as Secured Party may elect, and
only after so paying over such net proceeds and after the payment by Secured
Party of any other amount required by any provision of law need Secured Party
account for the surplus, if any to Debtor. To the extent permitted by applicable
law, Debtor waves all claims, damages and demands against Secured Party arising
out of the repossession, retention, sale or disposition of the Collateral and
waives relief from valuation and appraisement laws. Debtor agrees that Secured
Party need not give more than five (5) days' notice (in the manner provided in
the Note) of the time and place of any public sale or of the time after which a
private sale may take place and that such notice is reasonable notification of
such matters. Debtor shall remain liable for any deficiency if the proceeds of
any sale or disposition of the Collateral are insufficient to pay all amounts to
which Secured Party is entitled. Debtor shall also be liable for the costs of
collecting any of the Obligations or otherwise enforcing the terms thereof or of
this Agreement including reasonable attorneys' fees.

11. Notices. Any notice required or otherwise given concerning this Agreement by
either party to the other shall be given as notices are required to be given
under the terms of the Note.

12. General. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. This Agreement is given pursuant to the terms of the Note
and shall be deemed a part thereof and subject to the terms and conditions of
the Note, and the Note shall control in the event of ambiguity or inconsistency.
Secured Party shall not be deemed to have waived any of its rights hereunder or
under any other agreement, instrument or paper signed by Debtor unless such
waiver be in writing and signed by Secured Party. No delay or omission on the
part of Secured Party in exercising any right shall operate as a waiver of such
right or any other right. All of Secured Party's rights and remedies, whether
evidenced hereby or by any other agreement, instrument or paper, shall be
cumulative and may be exercised singularly or concurrently. Any written demand
upon or written notice to Debtor shall be effective when deposited in the mails
addressed to Debtor at the address shown at the beginning of this Agreement.
This Agreement and all rights and obligations hereunder, including matters of
construction, validity and performance, shall be governed by the law of the
State of New York, including, without limitation, the UCC. The provisions hereof
shall, as the case may require, bind or inure to the benefit of, the respective
heirs, successors, legal representatives and assigns of Debtor and Secured
Party.

13. Governing Law; Consent to Jurisdiction. THIS AGREEMENT IS INTENDED TO TAKE
EFFECT AS A SEALED INSTRUMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. The Debtor agrees that any
suit for the enforcement of this agreement may be brought in the courts of the
State or any federal court sitting in the State of New York and consents to the
exclusive jurisdiction of such court and to service of process in any such suit
being made upon the Debtor by mail at the address set forth hereinabove. The
Debtor hereby waives any objection that it may now or hereafter have to the
venue of any such suit or any such court or that such suit is brought in an
inconvenient court.

14. Waiver of Jury Trial. THE DEBTOR WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY
SUCH RIGHTS OR OBLIGATIONS. Except as prohibited by law, the Debtor waives any
right which it may have to claim or recover in any litigation referred to in the
preceding sentence any special, exemplary, punitive or consequential damages or
any damages other than, or in addition to, actual damages. The Debtor (i)
certifies that neither the Secured Party nor any representative, agent or
attorney of the Secured Party has represented, expressly or otherwise, that the
Secured Party would not, in the event of litigation, seek to enforce the
foregoing waivers and (ii) acknowledges that, in entering into the Credit
Documents, and the other loan agreements to which the Secured Party is a party,
the Secured Party is relying upon, among other things, the waivers and
certifications contained in this Section 14.

15. Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon the
Debtor and its respective successors and assigns, and shall inure to the benefit
of the Secured Party and its successors and assigns. If any term of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity of
all other terms hereof shall in no way be affected thereby, and this Agreement
shall be construed and be enforceable as if such invalid, illegal or
unenforceable term had not been included herein. The Debtor acknowledges receipt
of a copy of this Agreement.

 

[SIGNATURE PAGE(S) AND EXHIBIT(S), IF ANY, FOLLOW THIS PAGE]

 

 

IN WITNESS WHEREOF, Debtor has signed this Agreement as of the ____ day of
February, 2017.

 

DEBTOR

Agritek Holdings, Inc.

 

 

By: _______________________

Printed Name Michael Friedman

 

Title Chairman/CEO

 

 

 

EXHIBIT A

 

This SECURITY AGREEMENT is dated as of the 24th day of February, 2017 (the
“Agreement”) by and between Agritek Holdings, Inc, a Nevada corporation (the
“Debtor”), and CERBERUS FINANCE GROUP LTD, (hereinafter, the “Secured Party”).

 

 

 

 

 

 

 

 

 

 

